Citation Nr: 0835630	
Decision Date: 10/17/08    Archive Date: 10/27/08

DOCKET NO.  05-01 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left knee disorder.

2.  Entitlement to service connection for a left knee 
disorder.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right ankle disorder.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left ankle disorder.

5.  Entitlement to service connection for a left ankle 
disorder.

6.  Entitlement to an increased rating for gout, currently 
rated noncompensable.

7.  Entitlement to an increased rating for varicose veins of 
the right lower extremity, currently rated noncompensable.

8.  Entitlement to an increased rating for varicose veins of 
the left lower extremity, currently rated noncompensable. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1956 to July 
1993.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).

The veteran requested a hearing before a Decision Review 
Officer at the RO.  He was scheduled for this hearing in 
September 2006, but the veteran did not appear and provided 
no explanation for his absence.  Therefore, all due process 
has been met with respect to the veteran's hearing request.

Service connection for a right knee disability was awarded in 
an April 2007 rating decision.  This represents a full grant 
of the appeal as to this issue.

The issues of entitlement to service connection for a left 
knee disorder and entitlement to service connection for a 
left ankle disorder are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  In an April 1994 rating decision, the RO denied the 
veteran's claims of entitlement to service connection for a 
left knee disorder, a right ankle disorder, and a left ankle 
disorder because examination of the knee and ankles was 
normal.

2.  Evidence added to the claims file since the April 1994 
rating decision establishes that the veteran has been 
diagnosed with degenerative joint disease of the left knee, a 
fact not established by the evidence of record prior to the 
April 1994 decision.

3.  Evidence added to the claims file since the April 1994 
rating decision regarding the right ankle is cumulative or 
redundant of evidence previously of record, and does not 
relate to an unestablished fact necessary to substantiate the 
claim.

4.  Evidence added to the claims file since the April 1994 
rating decision establishes that the veteran has been 
diagnosed with degenerative joint disease of the left ankle, 
a fact not established by the evidence of record prior to the 
April 1994 decision.

5.  There are no objective or subjective manifestations of 
the veteran's service-connected gout.

6.  There are no objective or subjective manifestations of 
the veteran's varicose veins of lower extremities.


CONCLUSIONS OF LAW

1.  Evidence submitted since the April 1994 rating decision 
wherein the RO denied service connection for a left knee 
disorder is new and material; thus, the claim may be 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.156(a), 20.1103 (2007).

2.  Evidence submitted since the April 1994 rating decision 
wherein the RO denied service connection for a right ankle 
disorder is not new and material; thus, the claim may not be 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.156(a), 20.1103 (2007).

3.  Evidence submitted since the April 1994 rating decision 
wherein the RO denied service connection for a left ankle 
disorder is new and material; thus, the claim may be 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.156(a), 20.1103 (2007).

4.  The criteria for a compensable rating for gout are not 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5017 (2007).

5.  The criteria for a compensable rating for varicose veins 
of the right lower extremity are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7120 (2007).

6.  The criteria for a compensable rating for varicose veins 
of the left lower extremity are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7120 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claims; (2) that VA will seek 
to provide; and (3) that the claimant is expected to provide, 
in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable RO decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

The veteran's claim was received after the enactment of the 
VCAA.

A letter dated in October 2006 told the veteran that VA would 
make reasonable efforts to obtain evidence necessary to 
support his claims.  He was informed that he was required to 
provide sufficient information to allow VA to obtain records.  
He was asked to identify any VA or private medical treatment.  
The various types of evidence that might support his claims 
were listed.  The letter outlined VA's responsibilities with 
respect to obtaining evidence on the veteran's behalf.  The 
veteran was told what the evidence needed to show in order to 
substantiate his claims for increased ratings and service 
connection.  The veteran was informed of the reason for the 
previous denials of his service connection claims and told 
what constituted new and material evidence to reopen them.  
Kent v. Nicholson, 20 Vet. App. 1 (2006).

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the appeal 
of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  The 
veteran was provided with such notice in October 2006.

The October 2006 letter also indicated that in determining a 
disability rating, the RO considered evidence regarding 
nature and symptoms of the condition, severity and duration 
of the symptoms, and the impact of the condition and symptoms 
on employment.  The evidence that might support a claim for 
an increased rating was listed.  The veteran was told that 
ratings were assigned with regard to severity from 0 percent 
to 100 percent, depending on the specific disability.  The 
statement of the case dated in January 2005 provided the 
veteran with the criteria used to determine his disability 
ratings.  Thus, the veteran had actual knowledge of the 
regulations used to rate his disabilities.  His claim was 
thereafter readjudicated in January 2008.  Therefore, the 
veteran has been provided with all necessary notice regarding 
his claims for increased ratings.  Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).

While the VCAA notice in this case was not provided prior to 
the initial adjudication, the notice was provided and 
subsequently readjudicated by the RO in the supplemental 
statement of the case dated in January 2008, which was prior 
to the transfer and certification of the case to the Board.  
The Board finds that the content of the notice provided to 
the veteran fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to VA notices.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.

Although the veteran received inadequate preadjudicatory 
notice, and that error is presumed prejudicial, the record 
reflects that he was provided with a meaningful opportunity 
such that the preadjudicatory notice error did not affect the 
essential fairness of the adjudication now on appeal.

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  Therefore, 
the Board is satisfied that the RO has complied with the duty 
to assist requirements of the VCAA and the implementing 
regulations.  Neither the veteran nor his representative has 
contended that any evidence relative to the issue decided 
herein is absent from the record.  The veteran has not been 
afforded an examination on the issue regarding his right 
ankle.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
However, as indicated below, no new evidence has been 
submitted regarding the right ankle claim, and it is not 
reopened.  As such, an examination is not warranted.

For the foregoing reasons, it is not prejudicial to the 
veteran for the Board to decide this appeal.


I.  New and Material Claims

Applicable Law

The veteran's service connection claims were previously 
denied by a rating decision dated in April 1994.  The veteran 
did not appeal this decision with regard to these issues, and 
they became final.  Generally, a claim which has been denied 
in an unappealed RO decision or a Board decision may not 
thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 
7105(c) (West 2002).  The exception to this rule is 38 
U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.303(a) (2007).  Service connection may also be 
granted for a disease first diagnosed after discharge when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Direct service connection generally requires evidence of a 
current disability, evidence of in-service incurrence or 
aggravation of a disease or injury; and evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  
See also Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however, remote, are service-connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).

Left Knee

Service connection for a left knee disorder was denied in an 
April 1994 rating decision.  The RO indicated that, while the 
veteran was treated once for a left knee strain in service, 
there were no complications or sequelae.  His separation 
examination was normal, and, on VA examination, the veteran 
complained of recurrent pain, but no diagnosis of a knee 
disorder was given.

The evidence of record at the time of the April 1994 rating 
decision included the veteran's service medical records.

A June 1960 service record shows the veteran complained of a 
dull, steady pain just above the left patella for two days.  
There was no history of trauma.  Flexing of the knee resulted 
in sharp pain.  X-rays were negative.  A subsequent June 1960 
record shows the veteran had a good response to ice, 
elevation, and exercises.  He had been on crutches but had no 
pain in the patella now.  He was released to full duty.

A March 1966 service record shows the veteran hurt his left 
knee when he fell from some steps.  There was swelling, 
tenderness, and abrasions of the knee.  The x-ray showed no 
fracture.

A June 1967 service record shows the veteran twisted his left 
knee.  He had swelling and tenderness.  The impression was a 
torn meniscus, and he was given a soft cast.

An August 1968 service medical record shows the veteran had 
an injury to the left knee three weeks ago.  He had torn 
cartilage, and was in a soft cast.  He underwent physical 
therapy.  September 1968 records show his torn medial 
meniscus was still bothersome.  The impression was possible 
internal derangement of the left knee.

July and November 1979 service medical records show the 
veteran still had pain in his left knee.

A February 1980 record shows the veteran complained of pain 
and was found to have a degenerative tear of the medial 
meniscus.

When undergoing periodic examination in August 1981, the 
veteran's knees were stable, bilaterally.

When examined for separation in January 1993, the veteran's 
lower extremities were normal.  He reported no history of a 
trick or locked knee.

In October 1993, the veteran underwent VA examination.  He 
complained of pain with no swelling.  It was thought he had a 
meniscus tear.  On examination, there was full range of 
motion of the lower extremities without instability, 
crepitus, or anatomic abnormality.  The impression was a 
normal left knee.

The veteran's claim was denied in April 1994.

Evidence added since the April 1994 rating decision includes 
a May 1996 VA x-ray report showing there was no bony or 
articular abnormality seen.

An April 2000 VA x-ray report shows there was early 
osteoarthritis involving both the medial joint space 
compartments bilaterally, with early spurring seen off the 
patella bilaterally.

A May 2002 VA outpatient record shows the veteran complained 
of slowly progressive knee pain.  On examination, there was 
no knee tenderness or edema.  There was mild crepitus with 
flexion and extension.  The assessment was that the pain was 
probably a progression of his degenerative joint disease.

A May 2003 VA outpatient record shows the veteran had 
bilateral knee degenerative joint disease.

The Board finds that new and material evidence has been 
submitted and, thus, the veteran's claim should be reopened.  
Specifically, the added evidence relates to the previously 
unestablished fact of whether the veteran has a currently 
diagnosed left knee disorder.  The evidence indicates that 
degenerative joint disease has been demonstrated on x-ray of 
the knee.  Therefore, the claim is reopened.  Further 
adjudication of the veteran's claim will be discussed in the 
remand, below.

Right and Left Ankles

In an April 1994 rating decision, the RO denied the veteran's 
claims of entitlement to service connection for right and 
left ankle disorders.  While the service medical records 
showed the veteran sprained each ankle during service, 
current examination showed there were no residuals of those 
sprains, and both ankles were normal.

The evidence of record at the time of the April 1994 rating 
decision included the service medical records.

An August 1957 service medical record shows the veteran 
sprained his left ankle.

An August 1958 service record shows the veteran sprained his 
right ankle.  X-rays were negative.

An October 1987 service medical record shows the veteran 
injured his right shin.  His right ankle was purple and 
swollen.  On examination, range of motion of the right ankle 
was normal.  X-rays were negative.

When examined for separation in January 1993, the veteran's 
lower extremities were normal.

In October 1993, the veteran underwent VA examination.  There 
was full range of motion of the lower extremities without 
instability, crepitus, or anatomic abnormality of any joints.  
The diagnoses were a history of sprain of the left and right 
ankles, without residual.

The veteran's claim was denied in April 1994.

Evidence added to the claims file since the April 1994 rating 
decision includes a December 1995 VA outpatient record 
indicating the veteran complained of left ankle pain, which 
had gradually gotten worse over the past month.  On 
examination, there was no swelling, burning, or erythema.  
There was increased warmth.  The veteran had full range of 
motion of his left ankle and no laxity or tenderness.

A May 1996 VA x-ray report shows degenerative arthritis 
present in the left ankle joint involving the medial 
malleolar talar articulation and the lateral malleolar talar 
articulation.  Bony fragments were seen lying distal to the 
lateral malleolar tip.

In December 2006, the veteran underwent VA examination.  He 
had normal range of motion of both ankles.

Based on a review of the record, the Board finds that new and 
material evidence has been submitted with regard to the 
veteran's left ankle but not with regard to his right ankle.  
Specifically, the added evidence shows the veteran has been 
shown to have degenerative arthritis of the left ankle on x-
ray evaluation.  This relates to the previously unestablished 
fact of whether the veteran has a currently diagnosed left 
ankle disorder.  As such, this claim is reopened.  Further 
adjudication of the claim of entitlement to service 
connection for a left ankle disorder will be addressed in the 
remand below.

With regard to the right ankle claim, there is no new 
evidence of record regarding the right ankle since the April 
1994 rating decision.  The veteran has not sought treatment 
with regard to his right ankle, and there are no additional 
records.  The only record pertaining to the veteran's right 
ankle, the December 2006 VA examination, showed that range of 
motion was normal.  The fact that there was no pathology had 
previously been established.  Such evidence is not material 
to the issue on appeal.  In the absence of new and material 
evidence relating to this issue, the Board must find that it 
is not reopened.  The evidence preponderates against the 
claim, and there is no doubt to be resolved.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


II.  Rating Claims

Applicable Law

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4 (2007).  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2 (2007).  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2007).  Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2007).


Gout

The April 1994 rating decision awarded service connection for 
gout and assigned a noncompensable evaluation.

Diagnostic Code 5017 provides that gout is to be rated under 
Diagnostic Code 5002 (rheumatoid arthritis).  38 C.F.R. § 
4.71a.  Diagnostic Code 5002 provides that rheumatoid 
arthritis will be rated based on either as an active process 
or on the basis of chronic residuals, and the higher rating 
will be assigned.  Ratings for rheumatoid arthritis as an 
active process will not be combined with the residual ratings 
for limitation of motion or ankylosis.

Under Diagnostic Code 5002, rheumatoid arthritis as an active 
process is to be rated 20 percent for one or two 
exacerbations a year in a well-established diagnosis. 	

Under Diagnostic Code 5002, chronic residuals such as 
limitation of motion or favorable or unfavorable ankylosis 
are to be rated under the appropriate diagnostic codes for 
the specific joints involved.  Where the limitation of motion 
of the specific joint or joints involved is noncompensable (0 
percent) under the diagnostic codes, a rating of 10 percent 
is for application for each such major joint or group of 
minor joints affected by limitation of motion.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  Such ratings of chronic residuals under Diagnostic 
Code 5002 are to be combined, not added.  38 C.F.R. § 4.71a.

In December 2006, the veteran underwent VA examination.  He 
denied claiming an increase in his service-connected gout.  
On examination, gait was normal.  Examination of the feet 
revealed no tenderness, weakness, edema, atrophy, or 
disturbed circulation.  He had no limitation in walking or 
standing, and no symptoms related to the feet were found.  X-
rays of the feet were normal.  For the diagnosis of gout, 
there was no change in the diagnosis.  Subjectively, the 
veteran reported no gout complaints, and, objectively, there 
was no gout on examination.

Based on a review of the record, the Board finds that a 
compensable evaluation is not warranted.  Specifically, the 
veteran has reported no attacks of gout, and the evidence 
shows he had no evidence of gout.  Indeed, the veteran denied 
raising this claim when he reported for his examination.  
Therefore, the Board finds that the evidence preponderates 
against this claim, and it must be denied.  Gilbert v. 
Derwinski, supra.

The Board observes that consideration must be given to 
whether a higher rating is warranted at any point during the 
pendency of the claim.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  The Board has considered whether a staged rating is 
warranted.  However, the disability has not significantly 
changed, and a uniform evaluation is warranted.


Varicose Veins

In an April 1994 rating decision, the RO awarded service 
connection for varicose veins of the lower extremities.  They 
were found to be mild, and a noncompensable rating was 
assigned.

Diagnostic Code 7120 provides ratings for varicose veins.  
Asymptomatic palpable or visible varicose veins are rated 
noncompensably (0 percent) disabling.  Varicose veins with 
findings of intermittent edema of extremity or aching and 
fatigue in leg after prolonged standing or walking, with 
symptoms relieved by elevation of extremity or compression 
hosiery, are rated 10 percent disabling.  A Note to 
Diagnostic Code 7120 provides that these ratings are for 
involvement of a single extremity.  If more than one 
extremity is involved, each extremity is to be rated 
separately and combined (under 38 C.F.R. § 4.25), using the 
bilateral factor (38 C.F.R. § 4.26), if applicable.  38 
C.F.R. § 4.104.

In December 2006, the veteran underwent VA examination.  He 
denied claiming entitlement to an increased rating for his 
service-connected varicose veins.  Examination did not reveal 
varicose veins of the extremities.  The examiner indicated 
that the diagnosis of varicose veins of the lower extremities 
did not change because there were no subjective complaints or 
objective manifestations.

Based on the record, the Board finds that a compensable 
rating is not warranted for the veteran's varicose veins of 
the lower extremities.  Specifically, the veteran has denied 
subjective complaints, and the evidence of record shows there 
are no objective manifestations of his varicose veins.  
Indeed, the veteran denied raising these claims when he 
reported for his examination.  Therefore, the Board finds 
that the evidence preponderates against these claims, and 
they must be denied.  Gilbert v. Derwinski, supra.

The Board observes that consideration must be given to 
whether a higher rating is warranted at any point during the 
pendency of the claims.  Hart v. Mansfield, supra.  The Board 
has considered whether staged ratings are warranted.  
However, the disabilities have not significantly changed, and 
a uniform evaluation is warranted.


ORDER

The application to reopen the claim of entitlement to service 
connection for a left knee disorder is granted.

The application to reopen the claim of entitlement to service 
connection for a right ankle disorder is denied.

The application to reopen the claim of entitlement to service 
connection for a left ankle disorder is granted.

Entitlement to a compensable rating for gout is denied.

Entitlement to a compensable rating for varicose veins of the 
right lower extremity is denied.

Entitlement to a compensable rating for varicose veins of the 
left lower extremity is denied.


REMAND

With regard to the claim of entitlement to service connection 
for a left knee disorder, the Board finds that a remand is 
necessary to afford the veteran an examination on this issue.  
He was treated while in service for left knee injuries and 
pain.  Since he has now been diagnosed with left knee 
degenerative joint disease, VA must obtain an opinion as to 
whether it is related to the veteran's service.

With regard to the claim of entitlement to service connection 
for a left ankle disorder, the Board finds that a remand is 
necessary to afford the veteran an examination on this issue.  
He was treated in service for a sprain of this ankle, and he 
has now been diagnosed with degenerative joint disease.  As 
such, VA must obtain an opinion as to whether it is related 
to his service.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an 
examination to determine the nature an 
etiology of any diagnosed left knee 
disorder.  The examiner is asked to review 
the claims file and service medical 
records and provide an opinion as to 
whether it is at least as likely as not 
(i.e., at least a 50/50 probability) that 
any currently diagnosed left knee disorder 
is related to the veteran's service.  In 
addition, the examiner must determine 
whether there are any residuals of the 
torn meniscus/ internal derangement.  A 
rationale for the opinion should be 
provided.

2.  Schedule the veteran for an 
examination to determine the nature and 
etiology of any diagnosed left ankle 
disorder.  The examiner is asked to review 
the claims file and service medical 
records and provide an opinion as to 
whether it is at least as likely as not 
(i.e. at, at least a 50/50 probability) 
that any currently diagnosed left ankle 
disorder is related to the veteran's 
service.  A rationale for the opinion 
should be provided.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


